Citation Nr: 1016638	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional compensation for a dependent 
spouse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 
and from May 1967 to January 1974, including honorable combat 
service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before a member of the Board 
in his August 2007 substantive appeal, but later withdrew 
that request in a March 2010 writing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Adequate documentation of the validity of the Veteran's 
current marriage to T.B. has been submitted. 


CONCLUSION OF LAW

Criteria for entitlement to additional VA compensation for a 
dependent spouse have been met.  38 U.S.C.A. §§ 103(c), 5124 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.204, 3.205, 3.206 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking additional compensation for his 
dependent spouse, T.B., whom he married on April [redacted], 2006, in 
Mesquite, Texas, according to a copy of the Veteran's 
marriage license.  He asserts that he does not recall the 
dates of a previous marriage to, M.B.E., nor does he believe 
she ever received any benefits based on his status as a 
Veteran.  The Veteran has not provided any documentation to 
show that he was divorced from M.B.E.

The Veteran is service connected for a seizure disorder 
secondary to head trauma as well as for a psychosis.  His 
representative argues that the Veteran's inability to recall 
the dates of his prior marriage is due, at least in part, to 
a memory impediment that is associated with his service-
connected disabilities.

An additional amount of compensation may be payable for a 
spouse and child where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  A 
spouse of a veteran is a person whose marriage to the veteran 
is valid according to the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains:  the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38  
C.F.R. § 3.204(a)(1) (2008).  VA shall require corroborating 
evidence to verify a marriage where:  the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2009).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2009).

Marriage is established by one of the following types of 
evidence (in the order of preference):  1)  Copy or abstract 
of the public record of marriage, or a copy of the church 
record of marriage, containing sufficient data to identify 
the parties, the date and place of marriage, and the number 
of prior marriages if shown on the official record; 2)  
Official report from service department as to marriage which 
occurred while the Veteran was in service; 3)  The affidavit 
of the clergyman or magistrate who officiated; 4)  The 
original certificate of marriage, if VA is satisfied that it 
is genuine and free from alteration; 5)  The affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony; 6)  In jurisdictions where marriages other than by 
ceremony are recognized, the affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of residences, 
and whether children were born as the result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know, as the result of personal observation, the reputed 
relationship which existed  between the parties to the 
alleged marriage including the periods of cohabitation, 
places of residences, whether the parties held themselves out 
as married, and whether they were generally accepted as such 
in the communities in which they lived; or, 7)  Any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a) (2009).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2009).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).

Evidence of record indicates that the Veteran has been 
married three times prior to his current marriage.  There 
have been inconsistencies in his reporting of the marriages 
over the years, but his mother was the only dependent for 
whom he received additional compensation from VA in recent 
years.  It is important to note that the Veteran reported his 
mother's death to VA within six days.  This is reflective of 
his conscientiousness with respect to his VA benefits.

Benefits for his current wife have been denied by VA as the 
Veteran has been unable to recall the dates of his marriage 
and divorce from a woman who has been identified as M.I., 
M.E., M.B., and M.B.E.  Interestingly, this marriage appears 
to have been his second marriage.  The Veteran has provided 
evidence of his legal divorce from his third wife, M.O., but 
has been unable to locate documentation of his divorce from 
M.B.E.  While this is not necessarily evidence that his 
second marriage was legally resolved, it is strong evidence 
in favor of such a finding as it shows that a court of law in 
the State of Texas determined that the Veteran was validly 
married to wife number three and then validly divorced from 
her.

Reviewing this evidence in conjunction with personal 
statements provided by the Veteran's neighbors of twenty 
years reflecting their belief that the Veteran and T.B. are 
legally married, the marriage certificate reflecting a legal 
marriage between the Veteran and T.B., and the evidence of 
the Veteran's reporting of previous status changes that 
affect his VA benefits, the Board finds the evidence 
persuasive of the fact that the Veteran and T.B. are legally 
married.  The Veteran has clearly stated that the State of 
Texas as well as the Internal Revenue Service accept the two 
as married and has expressed frustration at VA holding him to 
a higher standard.  The Board finds that the totality of the 
evidence supports the finding that the Veteran and T.B. are 
legally married and, as such, criteria for entitlement to 
additional VA compensation for a dependent spouse are met. 


The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.  


ORDER

Entitlement to additional compensation for a dependent spouse 
is granted. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


